John I. Purtle, Justice, dissenting. I am compelled to dissent because there is no requirement or procedure for mandatory review of all death sentences. Although the appellant has an absolute right to appeal his conviction, he has the corresponding right to waive that appeal, provided he does so knowingly and intelligently. The trial court has made the determination that the appellant knowingly and intelligently waived his right to appeal. Unless we decide to change our rules, we are bound to apply the existing rules in all cases including this one. The petition to amend our rules has been pending since June 6,1988. We have so far not deemed it appropriate to amend our rules to provide for such review. Since such a decision would not require any factual determination, there is no reason or justification to stay this proceeding.